Title: From Thomas Jefferson to George Hammond, 12 April 1792
From: Jefferson, Thomas
To: Hammond, George


          
            Sir
            Philadelphia Apr. 12. 1792.
          
          I am this moment favored with the letter you did me the honor of writing yesterday, covering the extract of a British statute forbidding the admission of foreign vessels into any ports of the British dominions with goods or commodities of the growth production or manufacture of America. The effect of this appears to me so extensive as to induce a doubt whether I understand rightly the determination to inforce it, which you notify, and to oblige me to ask of you whether we are to consider it as so far a revocation of the Proclamation of your government regulating the commerce between the two countries, and that henceforth no articles of the growth, production or manufacture of the United States are to be received in the ports of Great Britain or Ireland, in vessels belonging to the citizens of the United States?—I have the honor to be with sentiments of the most perfect esteem & respect, Sir, Your most obedient & most humble servt,
          
            Th: Jefferson
          
        